Citation Nr: 0307521	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for a claimed skin rash 
disorder.  




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from February 1965 to October 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the RO.  

The record indicates the veteran failed to appear at his 
hearing scheduled in April 1999 before a Member of the Board.  

The Board remanded this matter to the RO for additional 
development of the record in January 2000.  

Additional development of this matter was also undertaken by 
the Board in April 2002, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  



FINDING OF FACT

The veteran currently is shown to have itching, burning and 
stinging of the groin area with secondary stria and 
intertrigo and perianal steroid atrophy that as likely as not 
are the result of service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
skin disability manifested by itching, burning, and stinging 
of the groin area with secondary stria and intertrigo and 
perianal steroid atrophy is due to a disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for a claimed skin rash 
disability.  

It appears that some of the veteran's treating physicians are 
deceased and that their records are unavailable.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The available treatment records 
have been obtained and associated with the claims folder.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, given the 
favorable action taken hereinbelow, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  


II.	Service Connection for a Claimed Skin Rash Disability

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination in October 1964 shows 
normal skin.  

The veteran was treated for an infection on both legs in 
March 1966.  The records show localized erythema with small 
areas of pus.  The diagnosis was that of superficial 
pyoderma.  

Follow-up treatment revealed blisters on the back of both 
legs.  The wounds, while slowly healing, were not responding 
to topical medications.  

The service medical records also show that the veteran was 
treated for venereal warts at various times and for hives on 
one occasion in 1967.  In 1968 and 1970, the veteran was 
treated for athletes' feet.  

On a "Report of Medical History" completed by the veteran in 
July 1970, the veteran reported skin diseases.  The examiner 
noted warts removed and chronic athletes' feet.  

A report of VA examination in March 1971 found no evidence of 
a skin disease at that time.  The veteran's feet were clear 
and without infection.  

The non VA-medical records show a diagnosis of pruritis ani 
in January 1982, and a diagnosis of tinea cerua [sic] in 
September 1983.  

The VA medical records dated in July 1995 show diagnoses of 
chronic dermatitis secondary to diarrhea of the perineal 
region, and fungal infection of the right inguinal region.  

The veteran underwent a VA examination in November 2002.  The 
VA examiner noted reference to a skin problem in 1973, with 
no definite diagnosis.  The VA examiner also noted that the 
rash always involved the groin area, and later the perirectal 
area as well.  The rash was described as a constant problem, 
which was made worse by heat and humidity.  His current 
symptoms included those of itching, burning and stinging.  
The rash affected the veteran's walking in summer.  

An examination of the groin revealed the presence of three 
rather large stria.  There was also clear-cut steroid atrophy 
in the intertrigo areas, and some perianal-type steroid 
atrophy.  No diagnosis was available.  

The VA examiner was unable to say what would be the origin of 
the rash.  Nor could the VA examiner say whether this began 
as a result of a foot problem in Vietnam.  

The statements of the veteran in the claims folder are to the 
effect that he had problems with a rash ever since service in 
1967 and that the rash had been especially worse in summer 
months.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects of the skin, and the Board presumes the veteran to 
have been in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

The service medical records show that the veteran was treated 
in 1966 for a superficial pyoderma of both legs.  The 
evidence shows that the wounds, while healing, were not 
responding to topical medications at that time.  No skin 
disease was found at the time of VA examination in 1971.  

The post-service medical records reflect treatment for a rash 
of the groin area in 1983, 1995 and 2002.  The veteran 
reported having problems with a rash of the groin area since 
being in service in 1967.  The United States Court of Appeals 
for Veterans Claims has found that symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

In November 2002, a VA examiner noted that the skin rash had 
always involved the groin area since its onset in 1967, as 
reported by the veteran.  There was also current evidence of 
clear-cut steroid atrophy in the intertrigo areas with 
secondary stria of the groin area and some perianal type 
steroid atrophy.  In the Board's opinion, this evidence-
given the nature of the disability, its same location and the 
continuity of symptomatology-tends to show a causal nexus 
between this current disability and manifestations noted in 
service.  See Falzone v. Brown, 8 Vet. App. 398 (1996).  

Since there is evidence of a superficial pyoderma of both 
legs during service, and a continuity of symptomatology of a 
skin rash of the groin area post-service as demonstrated by 
lay evidence, as well as evidence of current related skin 
disability, the Board finds that, as likely as not, the 
currently demonstrated itching, burning, and stinging of the 
groin area and with secondary stria and intertrigo and 
perianal steroid atrophy is due to disease that was incurred 
in service.  

Thus, given that the evidence is in relative equipoise, the 
veteran must prevail as to his claim of service connection.  
38 U.S.C.A. § 5107.  



ORDER

Service connection for a disability manifested by itching, 
burning and stinging of the groin area with secondary stria 
and intertrigo and perianal steroid atrophy is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

